DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
This action is in response to applicant’s filing on 11/20/2020 and 12/11/2020. Claims 2-21 are pending and considered below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without integrating the judicial exception into a practical application and without an additional element which amounts to significantly more than the judicial exception.
Regarding claims 2-8, step 1 analysis, the subject matter of claims 2-8 is included in the four patent-eligible subject matter categories (e.g., process, machine, manufacture or composition of matter). Claims 2-8 are directed to a method.
Claims 2-8 are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The claim limitations recite a revised step 2A, prong one, abstract idea (a mental process involving observation and evaluation which could be performed in the human mind). Claims 2-8 are directed to a method for determining predictive data and generating an error model for the driver of a vehicle. This limitation is a simple process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the claims encompass a driver determining that he is tired and stressed, the vehicle is slipping on the icy roads, and that he should pull over because a collision is likely if he continues driving under current conditions. Thus, the claims recite a mental process.
Claims 2-8 include the revised step 2A, prong two, additional element of determining first data corresponding to a driver of the vehicle and second data corresponding to a maneuver of the vehicle. Claim 8 includes the revised step 2A, prong two, additional element of sending a vehicle instruction to the vehicle. Determining first and second data amounts to mere data gathering, which is a form of insignificant extra-solution activity. Sending a vehicle instruction to the vehicle is insignificant post-solution activity. Claims 2-8 do not recite revised step 2A, prong two, additional elements that integrate the abstract idea into a practical application. Claims 2-8 generally link the use of the abstract idea to a particular technological environment or field of use (vehicle safety analytical systems). 
Claims 2-8 include the step 2B additional elements of a computing device and at least one processor. Applicant’s specification does not provide any indication that the computing device and processor are anything other than conventional computing devices and processors. Performing computations based on sensor data is a well-understood, routine and conventional function when claimed using generic computing devices and processors. Computing devices and processors are widely prevalent and in common use in vehicle safety analytical systems. Computing devices and processors are not significantly more than the judicial exception since they are well-understood, routine and conventional features previously known to the vehicle industry. Therefore, claims 2-8 are rejected under 35 U.S.C. 101.
Regarding claims 9-15, step 1 analysis, the subject matter of claims 9-15 is included in the four patent-eligible subject matter categories (e.g., process, machine, manufacture or composition of matter). Claims 9-15 are directed to an apparatus.
Claims 9-15 are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The claim limitations recite a revised step 2A, prong one, abstract idea (a mental process involving observation and evaluation which could be performed in the human mind). Claims 9-15 are directed to an apparatus for determining predictive data and generating an error model for the driver of a vehicle. This limitation is a simple process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the claims encompass a driver determining that he is tired and stressed, the vehicle is slipping on the icy roads, and that he should pull over because a collision is likely if he continues driving under current conditions. Thus, the claims recite a mental process.
Claims 9-15 include the revised step 2A, prong two, additional element of determining first data corresponding to a driver of the vehicle and second data corresponding to a maneuver of the vehicle. Claim 15 includes the revised step 2A, prong two, additional element of sending a vehicle instruction to the vehicle. Determining first and second data amounts to mere data gathering, which is a form of insignificant extra-solution activity. Sending a vehicle instruction to the vehicle is insignificant post-solution activity. Claims 9-15 do not recite revised step 2A, prong two, additional elements that integrate the abstract idea into a practical application. Claims 9-15 generally link the use of the abstract idea to a particular technological environment or field of use (vehicle safety analytical systems). 
Claims 9-15 include the step 2B additional elements of at least one processor, memory, and a computing device. Applicant’s specification does not provide any indication that the processor, memory, and computing device are anything other than conventional processors, memory, and computing devices. Performing computations based on sensor data is a well-understood, routine and conventional function when claimed using generic processors, memory, and computing devices. Processors, memory, and computing devices are widely prevalent and in common use in vehicle safety analytical systems. Processors, memory, and computing devices are not significantly more than the judicial exception since they are well-understood, routine and conventional features previously known to the vehicle industry. Therefore, claims 9-15 are rejected under 35 U.S.C. 101.
Regarding claims 16-21, step 1 analysis, the subject matter of claims 16-21 is included in the four patent-eligible subject matter categories (e.g., process, machine, manufacture or composition of matter). Claims 16-21 are directed to a system.
Claims 16-21 are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The claim limitations recite a revised step 2A, prong one, abstract idea (a mental process involving observation and evaluation which could be performed in the human mind). Claims 16-21 are directed to a system for determining predictive data and generating an error model for the driver of a vehicle. This limitation is a simple process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the claims encompass a driver determining that he is tired and stressed, the vehicle is slipping on the icy roads, and that he should pull over because a collision is likely if he continues driving under current conditions. Thus, the claims recite a mental process.
Claims 16-21 include the revised step 2A, prong two, additional elements of determining first data corresponding to a driver of the vehicle and second data corresponding to a maneuver of the vehicle, and sending a vehicle instruction to the vehicle. Determining first and second data amounts to mere data gathering, which is a form of insignificant extra-solution activity. Sending a vehicle instruction to the vehicle is insignificant post-solution activity. Claims 16-21 do not recite revised step 2A, prong two, additional elements that integrate the abstract idea into a practical application. Claims 16-21 generally link the use of the abstract idea to a particular technological environment or field of use (vehicle safety analytical systems). 
Claims 16-21 include the step 2B additional elements of at least one sensor, memory, and a computing device. Applicant’s specification does not provide any indication that the sensor, memory, and computing device are anything other than conventional sensors, memory, and computing devices. Collecting data is a well-understood, routine and conventional function when claimed using a generic sensor. Performing computations based on sensor data is a well-understood, routine and conventional function when claimed using generic memory and computing devices. Sensors, memory, and computing devices are widely prevalent and in common use in vehicle safety analytical systems. Sensors, memory, and computing devices are not significantly more than the judicial exception since they are well-understood, routine and conventional features previously known to the vehicle industry. Therefore, claims 16-21 are rejected under 35 U.S.C. 101.
Examiner suggests amending the independent claims to positively recite a vehicle control function in order to provide a revised step 2A, prong two, additional element that integrates the abstract idea into a practical application. For instance, the independent claims could be amended to include “sending, based on the error model and to change the operation of the vehicle, a vehicle instruction to the vehicle; and maneuvering the vehicle based on the vehicle instruction”.
See, the 2019 Revised Patent Subject Matter Eligibility Guidance, which is available on the USPTO Website.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang (US-2019/0049267-A1, hereinafter Huang).
Regarding claim 2, Huang discloses:
storing, by a computing device having at least one processor (paragraphs [0061-0063] and FIG. 11, computer device-1100, processor(s) - 1102, system memory-1104, and mass storage device-1106);
a plurality of datasets associated with operation of a vehicle (paragraphs [0034-0037] and FIG. 2, receive driver data from wearable devices-202, receive vehicle data from on board sensors/sensor hubs-204, and receive traffic and/or environment data from remote servers-206);
determining that at least one dataset of the plurality of datasets comprises partial data (paragraphs [0034-0037], process the physiological data to generate, in real time, a stress/drowsiness level classification of the driver);
determining, based on at least one sensor associated with the vehicle (paragraphs [0034-0037]);
first data corresponding to a driver of the vehicle and second data corresponding to a maneuver of the vehicle (paragraphs [0030-0032]);
determining, based on at least the first data and the second data, predictive data associated with the partial data for the at least one dataset (paragraphs [0050-0054]); and
generating, based on the plurality of datasets and the predictive data, an error model for the driver of the vehicle (paragraphs [0055-0060]).
Regarding claim 3, Huang further discloses:
wherein the generating the error model for the driver of the vehicle is further based on environment data associated with the maneuver of the vehicle (paragraphs [0038-0039]).
Regarding claims 4, 11 and 18, Huang further discloses:
wherein the environment data comprises at least one of: weather data, road infrastructure data, traffic data, or characteristics of a second vehicle (paragraphs [0038-0039]).
Regarding claims 5, 12 and 19, Huang further discloses:
wherein: the first data comprises an indication of one of: eye gazes, number of gazes off roadway, duration of longest glance, number of eye blinks, percentage of time eyes are closed, hand gestures, mouth gestures, body movements, facial expressions, hands on wheel, or seatbelt non-use (paragraphs [0030-0032] and [0044]); and
the second data comprises an indication one of: hard braking, speeding, acceleration, deceleration, jerks, navigation through intersections, or navigation via highway transitions (paragraph [0030]).
Regarding claim 6, Huang further discloses:
wherein generating the error model further comprises weighting each dataset of the plurality of datasets (paragraph [0039]).
Regarding claim 7, Huang further discloses:
wherein generating the error model further comprises applying each dataset of the plurality of datasets to machine learning algorithms (paragraphs [0026] and [0050-0054]).
Regarding claim 8, Huang further discloses:
sending, based on the error model and to change the operation of the vehicle, a vehicle instruction to the vehicle (paragraphs [0038-0039]).

Regarding claim 9, Huang further discloses:
at least one processor (paragraphs [0061-0062]);
memory storing instructions that, when executed by the at least one processor, cause a computing device to: (paragraphs [0061-0063] and FIG. 11, computer device-1100, processor(s) - 1102, system memory-1104, and mass storage device-1106);
store, by a computing device having at least one processor (paragraphs [0061-0063]);
a plurality of datasets associated with operation of a vehicle (paragraphs [0034-0037] and FIG. 2, receive driver data from wearable devices-202, receive vehicle data from on board sensors/sensor hubs-204, and receive traffic and/or environment data from remote servers-206);
determine that at least one dataset of the plurality of datasets comprises partial data (paragraphs [0034-0037], process the physiological data to generate, in real time, a stress/drowsiness level classification of the driver);
determine, based on at least one sensor associated with the vehicle (paragraphs [0034-0037]);
first data corresponding to a driver of the vehicle and second data corresponding to a maneuver of the vehicle (paragraphs [0030-0032]);
determine, based on at least the first data and the second data, predictive data associated with the partial data for the at least one dataset (paragraphs [0050-0054]); and
generate, based on the plurality of datasets and the predictive data, an error model for the driver of the vehicle (paragraphs [0055-0060]).
Regarding claim 10, Huang further discloses:
wherein the instructions, when executed, cause the computing device to generate the error model further based on environment data associated with the maneuver of the vehicle (paragraphs [0038-0039]).

Regarding claim 13, Huang further discloses:
wherein the instructions, when executed, further cause the computing device to weight each dataset of the plurality of datasets (paragraph [0039]).
Regarding claim 14, Huang further discloses:
wherein the instructions, when executed, further cause the computing device to apply each dataset of the plurality of datasets to machine learning algorithms (paragraphs [0026] and [0050-0054]).
Regarding claim 15, Huang further discloses:
wherein the instructions, when executed, further cause the computing device to send, based on the error model and to change the operation of the vehicle, a vehicle instruction to the vehicle (paragraphs [0038-0039]).
Regarding claim 16, Huang further discloses:
at least one sensor associated with a vehicle (paragraph [0061] and FIG. 11, cameras, sensors, GPS-1112);
memory storing a plurality of datasets associated with operation of the vehicle (paragraphs [0034-0037] and FIG. 2, receive driver data from wearable devices-202, receive vehicle data from on board sensors/sensor hubs-204, and receive traffic and/or environment data from remote servers-206);
a computing device configured to: (paragraphs [0061-0063] and FIG. 11, computer device-1100, processor(s) - 1102, system memory-1104, and mass storage device-1106);
determine that at least one dataset of the plurality of datasets comprises partial data (paragraphs [0034-0037], process the physiological data to generate, in real time, a stress/drowsiness level classification of the driver);
determine, based on at least one sensor associated with the vehicle (paragraphs [0034-0037]);
first data corresponding to a driver of the vehicle and second data corresponding to a maneuver of the vehicle (paragraphs [0030-0032]);
determine, based on at least the first data and the second data, predictive data associated with the partial data for the at least one dataset (paragraphs [0050-0054]); 
generate, based on the plurality of datasets and the predictive data, an error model for the driver of the vehicle (paragraphs [0055-0060]); and 
send, based on the error model and to change the operation of the vehicle, a vehicle instruction to the vehicle (paragraphs [0038-0039]).
Regarding claim 17, Huang further discloses:
wherein the computing device is further configured to generate the error model based on environment data associated with the maneuver of the vehicle (paragraphs [0038-0039]).
Regarding claim 20, Huang further discloses:
wherein the computing device is further configured to weight each dataset of the plurality of datasets (paragraph [0039]).
Regarding claim 21, Huang further discloses:
wherein the computing device is further configured to apply each dataset of the plurality of datasets to machine learning algorithms (paragraphs [0026] and [0050-0054]).







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wilson (US-2015/0266455-A1) discloses a system for making predictions from road models, driver models, and vehicle models. The behaviors of a particular driver are compared to the road model to assess his driving and intervene as appropriate.
Martinson et al. (US-2018/0053102-A1) discloses a system for predicting a driver action using a customized machine learning-based driver action prediction model and extracted features from sensor data.
Perl et al. (US-2019/0102840A1) discloses an electronic system for dynamic, quasi-realtime measuring and identifying driver maneuvers solely based on mobile phone telemetry.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA L WEBER whose telephone number is (303)297-4249. The examiner can normally be reached 8:30-5:00 MTN.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 3134464821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TAMARA L. WEBER
Examiner
Art Unit 3667



/TAMARA L WEBER/               Examiner, Art Unit 3667